In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Hall, J.), entered September 18, 1990, which denied her objections to an order of the same court (Zimmer, H.E.), dated April 26, 1990, which, after a hearing, directed her to pay $25 per month in child support.
Ordered that the order entered September 18, 1990, is affirmed, without costs or disbursements.
The Hearing Examiner properly ordered the wife to pay child support in the amount of $25 per month in accordance with Family Court Act § 413 (1) (g). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.